Improving the method for consulting Parliament in procedures relating to enlargement of the euro area - Adoption by Cyprus of the single currency on 1 January 2008 - Adoption by Malta of the single currency on 1 January 2008 (debate)
The next item is the joint debate on
the Council and Commission statements on improving the method for consulting Parliament in procedures relating to enlargement of the euro area,
the report by Werner Langen, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council decision in accordance with Article 122(2) of the Treaty on the adoption by Cyprus of the single currency on 1 January 2008 - C6-0151/2007 -, and
the report by Werner Langen, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council decision in accordance with Article 122(2) of the Treaty on the adoption by Malta of the single currency on 1 January 2008 - C6-0150/2007 -.
President-in-Office of the Council. (DE) Madam President, Commissioner, ladies and gentlemen, as we begin this debate, which is about procedural issues, we should firstly not forget the pleasing conclusions of the Convergence Reports published by the Commission and the European Central Bank on Cyprus and Malta. The Presidency is delighted that the Commission was able to establish that Cyprus and Malta have reached a high level of durable convergence and that, on this basis, it has been able to table proposals for the euro to be introduced in these two countries.
At the meeting of the Economic and Financial Council on 5 June 2007, ministers endorsed the Commission's assessment that Cyprus and Malta meet the conditions for the euro to be introduced.
The Presidency would therefore be very glad if Cyprus and Malta's success were not overshadowed by procedural issues and if the European Parliament, the Commission and the Council could reach an amicable solution.
It is in all of our interests to avoid delaying or creating any uncertainty about the technical and legal preparations that Cyprus and Malta need to make for the introduction of the euro. I should particularly like to thank the European Parliament for its willingness to cooperate.
The Presidency has sympathy for the European Parliament's concerns and understands why it wants to have more time to examine the Convergence Reports and the Commission's proposals for Council decisions on the introduction of the euro.
However, the Council and the Presidency are bound by the procedure laid down in the EC Treaty. The timetable is essentially determined by the rules laid down in the Stability and Growth Pact, including the Maastricht reporting regulation.
The Council's obligation to consult the European Parliament on proposals for the euro to be introduced in Member States is laid down in Article 122(2) of the EC Treaty. The Presidency believes that the Council has respected this provision of the EC Treaty in the cases of Cyprus and Malta.
The Council received both Commission proposals for Council decisions on 21 and 22 May 2007, each in three language versions. The remaining language versions were transmitted to the Council in the course of the subsequent two weeks. On 25 May the Council consulted the European Parliament on the two Commission proposals.
In its request for consultation, the Council referred to the fact that it would be helpful if the European Parliament could adopt its opinions on the Commission proposals at its plenary session from 18 to 21 June. These opinions could then be made available to the Council, meeting at the level of Heads of State or Government, on 21 June 2007.
Although it is not a legal requirement, the Presidency would be pleased if the discussion of the Heads of State or Government could also take into account the European Parliament's position. In any case, the Council cannot adopt its two decisions on the introduction of the euro until the European Parliament's opinions have been provided.
In principle, the Presidency supports the proposals made by President Barroso in his letter of 13 June 2007 in response to President Pöttering's letter. The Presidency believes - as the Council President, Mrs Angela Merkel, explained in a letter to the President of the European Parliament on 19 June - that this matter primarily concerns the Commission and the European Parliament.
Member of the Commission. (ES) Madam President, ladies and gentlemen, I would like to begin by thanking this Parliament's Committee on Economic and Monetary Affairs and the rapporteur, Mr Langen, for the speed with which they have examined the convergence reports on Cyprus and Malta approved on 16 May by the European Commission and by the European Central Bank.
Tomorrow in Brussels, the European Council will debate the enlargement of the euro zone to these two countries and we all trust that on 10 July, following the positive agreement of the European Council tomorrow, Ecofin will take the final legal decision to enlarge the euro zone to these two countries.
Both this Parliament and the Ecofin Council of 5 June agree with the analysis of the Commission and the Central Bank with regard to Cyprus and Malta's compliance with the convergence criteria laid down in the Treaty.
At the meeting held with the coordinators of Parliament's Committee on Economic and Monetary Affairs on 7 June, I had the opportunity to explain to you that we in the Commission have been provided with full and reliable information on these two countries for the purposes of drawing up the convergence reports.
There is confusion in certain documents accompanying the draft resolution between data relating to the quarterly financial accounts and the data that is notified twice a year by the countries under the excessive deficit procedure, data relating to deficit and to debt. I must say once again to this plenary of Parliament that, with regard to the information necessary in order to take decisions on excessive deficit procedures, the Commission has no reservations in terms of the quality of the data provided by Malta and Cyprus. No reservations of any kind.
With regard to Malta, the Commission issued an opinion on the criterion on the sustainability of public finances, conditional upon the Ecofin Council's approval of the abrogation of the excessive deficit procedure which had been opened up for this country in 2004 and the Ecofin of 5 June has confirmed this point, bringing an end to the excessive deficit procedure with regard to Malta.
There are also precedents with regard to an approval in the convergence report conditional upon fulfilling conditions, either in terms of the stability of the exchange rate or the declaration of excessive deficit. With regard to Malta's compliance with this criterion, therefore, there is no kind of particular situation or exception. The general procedure applied has been the one applied in many other previous cases to many other countries.
Over the coming weeks and once the Council's positive decision has been confirmed with regard to the enlargement of the euro zone to Cyprus and Malta, the Commission will issue the two reports on each country's state of preparedness for joining the euro. I am also aware of certain honourable Members' concerns in this regard. That report on the degree of preparedness for the change of notes and coins is not the same as the convergence reports. It is not a convergence criterion and the Commission regularly publishes, as we will do over the coming weeks, reports and communications focussing on this issue.
Under these circumstances, ladies and gentlemen, we are able to predict that on 1 January 2008 the euro zone will have fifteen Member States with the accession of Cyprus and Malta. This is an extremely positive step for those two countries, for the euro zone and for the whole of the European Union. The euro is undoubtedly one of the greatest achievements of European integration and the greater the number of citizens enjoying its advantages, the more the Union's capacity to offer all of its citizens greater guarantees of prosperity and social wellbeing will be recognised.
Ladies and gentlemen, with this debate on Cyprus and Malta's request to join the euro zone, this is the fourth time that the European institutions have given their opinion on the membership of the zone. The first of them took place in 1998 and it was aimed at identifying which countries would initially make up the euro zone on 1 January 1999. On that occasion it was decided that eleven Member States would join the zone. Two years later, in 2000, Greece's request was analysed and it was agreed that Greece could join the euro zone from 1 January 2001. Last year, all of the European institutions debated and agreed that Slovenia would join the euro zone on 1 January 2007. Finally, we have this request from Cyprus and Malta, which I hope will be definitively approved by the European Council and Ecofin on 10 July.
In no way can it be said, therefore, that the euro zone is a closed club, as has sometimes been claimed. It is a club that is entirely open to all members that wish to join it and which are prepared and fulfil the conditions for reaching that stage.
Following these four procedures for setting up and enlarging the euro zone, from next year it will have fifteen Member States, another two have an opt-out clause (the United Kingdom and Denmark) and a further ten Member States do not yet belong to the zone and I hope that they will join over the next few years.
Without making any prediction as to when all of the conditions for joining the euro zone may be met, I believe that over the next few years, practically every year we European institutions are going to have to give our opinion on new memberships of the zone in accordance with the Treaty, which declares the euro the official currency of the Member States of the Union.
In Articles 121 and 122 the Treaty also stipulates which criteria determine whether a Member State meets the conditions for adopting the single currency and establishes the procedure to be followed by the European institutions. With regard to the motion for a resolution that the honourable Members have prepared on these procedures for consulting Parliament with a view to the enlargement of the zone, I would like to refer to this aspect in the second part of my speech.
According to the Treaty, the procedure must involve five actors: the Commission, the European Central Bank, Parliament, the European Council and the Ecofin Council. However, the Treaty does not contain any specific provision regarding the time limits for each of the institutions to issue their opinion.
On the four occasions on which we have given our opinion, a similar timetable has been followed: firstly, the request for entry into the zone by the Member State or States, which is usually presented at the beginning of the year prior to the year in which they wish to join the euro zone; secondly, the Commission and the European Central Bank's assessment of whether or not the conditions are met, which is carried out in spring; thirdly, the Council's definitive decision, which takes account of the opinion of Parliament and the debate in the European Council, which normally takes place in the middle of the year prior to the introduction; and finally the adoption of the euro by the Member State or States on 1 January of the following year.
There are a series of determining factors in these steps, and I would like to refer to them because they affect all of the institutions. Firstly, why is the euro introduced on 1 January? In view of the enormous legal, economic, fiscal, accounting and practical implications of changing currency it would be extremely unwise to consider a date other than 1 January to adopt the euro and I believe that there is general agreement amongst everybody on that.
Secondly, the Member State should be allowed a period of time to carry out the preparations for joining the euro in an orderly and effective manner and, on the basis of our experience of previous enlargements, we can state that, in the interest of the citizens of the country in question, who would suffer most from the consequences of a badly-prepared adoption of the euro, it is desirable for the process of decision-making by the European institutions to be completed several months in advance of the 1 January on which notes and coins are introduced and the irrevocable exchange rate in the country joining the euro takes effect.
These are the determining factors in practice and neither of them are in the hands of the Commission, of course. What does fall to the Commission, however, in cooperation with the European Central Bank, is the adoption of the convergence report on whether or not the criteria have been fulfilled. The date on which the Commission must adopt the convergence report is determined, firstly, by when the Member State presents its request - the Commission cannot decide when a Member State is to present that request - and, secondly, by when the Commission has the reliable and rigorous data that it needs in order to carry out an appropriate, rigorous and accurate assessment of whether or not the convergence criteria have been fulfilled.
The date of the Commission's convergence report therefore depends, on the one hand, on when the Member State presents the request and, on the other, on when the Commission can be provided with the appropriate, rigorous and accurate data required in order to carry out the assessment.
In 1998 and 2000, the Commission generally adopted the convergence reports at the beginning of May. In 2006 and 2007, the approval took place in the middle of May because, since 2005, the time limit for the Member States to communicate the data on their budgetary situation has been put back by a month, from 1 March to 1 April. This has been done in order to acquire accurate and rigorous information on the budgetary execution for the previous year of the Member State applying to join the euro zone. Experience indicated that the notifications of 1 March did not include all of the accurate data required in order to provide a sufficient picture of how the previous budgetary year had been concluded.
Under these circumstances, if we bear in mind that Cyprus and Malta fulfilled the exchange rate stability criterion on 2 May of this year, the Commission has had two weeks, as happened last year in the case of Slovenia, to draw up and adopt the convergence reports. The point I wish to make through this perhaps overly detailed explanation, is that all of the institutions have tight deadlines within which to take decisions in this procedure.
The time limit available to Parliament is determined, on the one hand, by the approval of the convergence report by the Commission and the Central Bank, but also, on the other, by the dates decided upon by the Council for its decision-making procedure, both in the European Council and in the meeting of the Ecofin Council, and that is clearly not in the hands of the Commission.
In any event, the President of the Commission, Mr Barroso, has written a letter to President Poettering indicating that the Commission is willing to explore ways for each institution to be able to exercise the competences assigned to it by the Treaty in the best possible way within this procedure, and the Commission and I personally would like to say to you once again, in response to this Parliament's motion for a resolution, that we are willing to seek an agreement amongst the three institutions on a procedure that will improve the way in which we work, in view of the objective limitations we face when making decisions in this area.
Ladies and gentlemen, the Committee on Economic and Monetary Affairs is perfectly aware, and all of you should be aware, that the Commission and myself are of course entirely at your service when it comes to providing any information available before these time periods elapse - with regard to the economic situation of the candidate countries and the degree of compliance with the convergence criteria - even before the Member States present their requests.
rapporteur. - (DE) Madam President, Minister of State, Commissioner, before I turn to Malta, Cyprus and the procedure, I should like with your permission to make a few preliminary remarks about the euro. There is no doubt that the euro is a very successful project. It is stable internally and externally. We should not forget this in today's debate. Internally, we have low inflation rates; externally, the euro has become the second most important currency in the world and is very stable against the dollar. None of this has happened by accident. It is the result of a construction in which the Member States and the Commission bear the main responsibility: the Maastricht criteria in the Stability and Growth Pact - which has of course already been watered down under Commissioner Almunia's leadership - the deficit procedure, the clear statistical data and the independence of the European Central Bank. Only if all of these factors coincide will the euro remain a stable currency in the long term. I am saying this as a preliminary remark, because I still need to address the procedure.
Of course the Treaty is clear, but the Treaty also states that the European Parliament has to be listened to. Commissioner, I will be quite frank: we will not allow our role to be reduced to that of an optional extra! The Commission - so I have just heard - has done everything to the letter, and Parliament has to create its own window. If that is the case - and that is what we say in the motion - then, should an interinstitutional agreement not be concluded containing the points that we will subsequently be adopting by a large majority, next time we will break off our consultations, as we also do for agriculture policy. We will not adopt these opinions as quickly as we have been asked to do so now for the third time. Let me make it quite clear: Parliament will not be treated as an optional extra, not by anyone!
I will now turn to Cyprus and Malta. I am glad that we can support an enlargement from 13 to 15 participating countries. In February, Malta and Cyprus requested a Convergence Report pursuant to Article 121 with the aim of obtaining membership. Examination of the data available - the Commissioner has described the undeniable problems in this respect - tells us the following: Cyprus has participated in ERM II for a long time; as of 5 May it meets the requirements in respect of long-term interest rates; per-capita GDP is good, at 85% of the EU average, and its economy shows substantial convergence. Nevertheless, it had a problem with the data, and specifically with the quarterly financial accounts. This was also discussed on 3 May.
We should also examine the clarity of the data from the point of view of the Commission's responsibility. It is not enough for the Commission to say that we are dependent on the data and that the Member States have to supply it. The Commission is also responsible for these data being correct. We saw this in the case of Greece, where the Commission did not carry out a sufficiently thorough examination and six months' later we had a nasty surprise.
Cyprus meets the conditions and Cyprus - and it had been criticised on this score - has also brought its Central Bank law into line, although it only did so some time after requesting the Convergence Report, namely on 15 March, that is over a month later. However, the law has now been amended, inflation is low, and although government debt is still over 60% it is heading in the right direction. We can therefore say today that we unreservedly support Cyprus's accession to the euro zone. I am sure that the European Parliament will do so.
In Malta's case the picture is similar, but with one exception. We support Malta's accession. On Monday, the Committee on Economic and Monetary Affairs voted in favour of the accession of both States by a large majority, almost unanimously - for Malta with 39 votes in favour and for Cyprus with 38 votes in favour and one abstention. With Malta, however, we had the problem that at the time that the Convergence Report was tabled the deficit procedure had not yet been closed. The Commission therefore tabled a Convergence Report that did not comply with Article 2 of the Protocol on the Convergence Criteria. This states that at the time of the examination the deficit procedure must be closed. That is a fact. We accepted the report nonetheless, but the Commission should not say here that it has done everything to the letter and that it is just this interfering Parliament that is disrupting its consultations with the Council.
Turning finally to our motion for a resolution, we have received the reports and letters from the President of the Commission, Mr Barroso, and Angela Merkel. Mrs Merkel has a difficult procedure to complete, as she has to listen to all 26 other Member States. Mr Barroso only needs one Commission decision. I agree that we should take a decision, despite the fact that many of our requests have not been met, but that is why we are now calling for an interinstitutional agreement. In this agreement, which should be adopted by the end of 2007, we call on the Council and the Commission to be more accommodating on the timing. Otherwise next time round - and it will probably be Slovakia - we will insist on our right to a period of at least two months for consultation. Next time we will not tolerate the schedule that we have gone along with now for the third time.
With this in mind we welcome the fact that Cyprus and Malta can become Members, but we demand reasonable consultation conditions from the Commission and the Council for the European Parliament.
on behalf of PPE-DE. - (MT) Mr President, I cannot begin without first expressing my appreciation towards the Maltese and Gozitan population for the great strides they have managed to take in these three years since Malta became a member of the European Union. These were three difficult years that presented numerous challenges. In these three years the Maltese have shown themselves capable of adjusting to the future. It has been an extremely interesting time for my country, and I can say outright that the results have begun to show. The introduction of the euro this January confirms this.
Malta has clearly shown itself capable of fulfilling all the necessary criteria so as to ensure that this important transition occurs smoothly. This transition will strengthen the country's economy and, in turn, competitiveness. Change is never easy. However, I believe that Malta is fully prepared to face up to this new challenge in January. We must keep in mind that Malta was given a restricted time period in which to conform to, and adopt, the measures required for this changeover to take place. In less than three years, Malta has reduced its inflation rate to 2.2%, and the ratio of national debt compared to the Gross Domestic Product is decreasing towards the reference rate of 60%. There has been a sustainable reduction in the budget deficit, which now stands at less than 3%, and one must also consider the fact that, as from Malta's entry into the ERM2 programme, the Maltese lira did not undergo any devaluation and at no point was there ever an air of uncertainty in the country. As Commissioner Almunia said, Malta has achieved a high level of sustainability and convergence. Malta and the Maltese are used to facing and overcoming their challenges, challenges that, in the past, were far from small and that nonetheless led to a string of successes throughout history. This is an historical moment for the European Union because it will lead to a larger eurozone, one that incorporates more countries and more people. It is also an historical moment for Malta because it will contribute to the further integration of its citizens with the European Union.
I would also like to thank the rapporteur for his work in this area, which proved to be very useful.
on behalf of the PSE Group. - (PL) Mr President, first of all, I would like to say that I welcome the fact that, on 1 January 2008, the eurozone will have two new members, namely Cyprus and Malta. Both countries have fulfilled the convergence criteria stipulated in the Treaty. I would like to warmly congratulate our Cypriot and Maltese colleagues.
Expanding the eurozone is an important process which fosters deeper integration in the European Union. This process also has a positive effect on candidate countries and the eurozone's economic position. Countries preparing to join the eurozone are developing at a much faster rate than those in the zone. Their macroeconomic situation is also better, especially in terms of public debt and budget deficits. The new members will strengthen the whole zone and the single currency.
At the same time, I would also like to state that I do not welcome the fact that a great deal of time pressure is being placed on Parliament in its work to assess these new countries' eurozone membership. Our current work schedule does not allow Parliament to properly prepare an opinion. This is why the resolution which I hope we will adopt today, aims to initiate a debate on an interinstitutional agreement which will, in the future, facilitate the efficient and effective analysis of convergence reports.
I welcome the open and constructive position that President Barroso and Commissioner Almunia have just declared, on behalf of the Commission. Minister Gloser, I hope that the Council's position will also be constructive. I am counting on the creation of an efficient mechanism for a problem-free expansion of the eurozone in the future.
In the debate on the expansion of the eurozone, it should be stressed that certain compulsory Maastricht convergence criteria do not apply to the current situation. This is particularly the case for inflation. First of all, it does not seem appropriate for the eurozone membership criteria to be defined according to the average inflation rate in countries which do not belong to the eurozone.
Secondly, the current criterion does not take into consideration the fact that rapid economic growth in the new Member States naturally translates into a higher inflation rate, which is by no means a sign of economic weakness. In fact, quite the opposite is the case. It reflects the fact that the new Member States are catching up with the developed economies of the old Union.
Thirdly, I would like to draw your attention to the fact that the definition of stability applied by the Commission and the European Central Bank in convergence reports is different to the definition of price stability used by the European Central Bank in the field of monetary policy. Meanwhile, the Treaty text only contains one definition of price stability and we cannot have two different interpretations of this term.
The inflation criteria currently means that some of the new Member States may not be able to join the eurozone for many years. This permanently divides the Member States into two categories, namely the eurozone countries and those which remain outside the eurozone. This situation threatens the cohesion of the Union and is at odds with the spirit of the Treaty. The convergence criteria were drawn up 16 years ago, in entirely different circumstances. They should be adapted to the current situation. I appeal for an in-depth debate on this subject.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, first of all I would like to thank Mr Langen, the rapporteur, for the excellent work he has achieved despite the short length of time available.
In fact, on 16 May 2007 the Commission adopted its convergence report on the criteria for Malta and Cyprus to join the single currency and on 25 May the European Parliament was invited to express its view on the proposal for a Council decision on the adoption by Cyprus and Malta of the single currency on 1 January 2008. Because of the short time available Parliament was not able to make a thorough assessment of the situation of these countries and the reports put forward by the Commission.
I would nonetheless express a favourable opinion on the adoption by Cyprus and Malta of the single currency, since the convergence criteria have been met. In fact, with regard to Malta, in the last 12 months the inflation rate has been 2.2%, which is less than the reference value of 3%. The excessive deficit has been corrected through a sustained reduction in the budget deficit under the threshold of 3% of GDP and the debt rate is falling, coming close to the reference value of 60% of GDP. Until March 2007 Malta's average long-term interest rate was at 4.3%, which is below the reference value of 6.4%. The Maltese economy is highly integrated into the European Union and the balance of payments deficit fell to 6.3% in 2006, partly thanks to direct foreign investments.
With regard to Cyprus, in the last 12 months the inflation rate has been 2%, which is lower than the reference value of 3%. For 2007 the forecasts made by the Commission in spring this year are for an unchanged deficit of 1.4% of GDP. Since its entry into ERM II, the European exchange rate mechanism, the Cypriot pound has been exchanged in a stable manner at a satisfactory exchange rate. In the last 12 months the average long-term interest rate has been 4.2%, which is below the reference value of 6.4%. The Cypriot economy is highly integrated into the European Union's economy. The Commission considers that economic integration has been achieved, despite the increase in the balance of payments deficit.
In order to avoid problems arising again in the future on procedural timetables, it is necessary to improve the method for consulting the European Parliament, by setting up interinstitutional cooperation between Parliament and the Commission. This will make it possible to have the time necessary to make a proper assessment of the proposals by the Commission and the European Central Bank. On this point, I believe that the exchange of views with Commissioner Almunia and the reply by Mr Barroso, President of the Commission, to the letter sent to him by Mr Pöttering, President of Parliament, were fairly positive. The Commission ought to notify Parliament very early of all requests for convergence reports submitted by the Member States and should decide together with Parliament and the Council on the timetable for the procedure.
on behalf of the UEN Group. - (PL) Mr President, by taking the floor in the debate on expanding the eurozone to include Cyprus and Malta, I would like to draw your attention to the following issues. First of all, the Commission is once again reminding us of the need for the new Member States to meet all the Maastricht criteria before joining the eurozone. At the same time, it is turning a blind eye to the fact that, when the euro was introduced, many of the old Member States did not meet these criteria.
Secondly, despite the revision of the Stability and Growth Pact, the Commission has remained lenient towards the biggest Member States in terms of their adherence to the Maastricht criteria. In the past, the Commission has tolerated, and appears to still tolerate, significant budget deficits and a level of public debt in particular, which often exceeds 60% of GDP. Statistics confirm this. In 2006, public debt in the countries of the old European Union was as high as 63.3% of GDP and, in as many as half of the eurozone countries this debt exceeded 60% of GDP.
Thirdly, the Commission's attitude towards countries wishing to join the eurozone varies greatly. Very recently, Lithuania's application to join the zone was rejected, in spite of the fact that it had met the Maastricht criteria, and its inflation rate barely exceeded 0.1% of the reference value.
Therefore, the Commission's quick approval of Cyprus and Malta's membership of the eurozone might seem surprising in view of the fact that both countries' public debt clearly exceeds 60% of GDP. In 2006, Cyprus' public debt amounted to as much as 65.3% and Malta's debt stood at 66.5% of GDP. Moreover, both countries are finding it difficult to provide Eurostat with statistics pertaining to their financial situation.
In spite of the doubts I have just expressed, I would still like to congratulate both Cyprus and Malta on joining the eurozone.
on behalf of the Verts/ALE Group. - (DE) Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, both Malta and the Greek part of Cyprus meet the Maastricht criteria. It is therefore logical to enlarge the euro zone to include both countries. If it were up to me and my group, more Member States of the European Union would be welcome to join the euro zone, provided that they met the criteria. That can only be good for the European Union.
This event is, however, tinged with sadness and I should like to explain why: unfortunately, in Cyprus an opportunity has been missed to involve both parts of Cyprus in the euro zone and to blaze the trail for a reunification of the island of Cyprus on the basis of a bicommunal and bizonal solution. That is very regrettable, because as a result the wall in Cyprus will be reinforced rather than weakened.
on behalf of the ITS Group. - (DE) Mr President, ladies and gentlemen, economic experts seem to agree that the euro zone is enjoying a general economic upturn. They are even talking about a sustained rise in employment. It is my belief, however, that all too often it is only a rise in part-time employment - or the new forms of work, as they are euphemistically known - that has been recorded, which can hardly compensate for the full-time jobs that have been lost. Under these conditions the dwindling birth rate should come as no surprise. You cannot feed a family on a McJob! Enthusing about an upturn is a slap in the face for every single one of the millions-strong army of jobless in the EU. It mocks all of those millions of people who are labelled as the working poor.
We are facing a problem that should not be underestimated: the fact that existing differences within the euro zone are widening, for example the southern European countries are seeing a continual worsening of their competitive position. The fact that the euro is not a universal remedy is proved by the example of the United Kingdom alone. As we know, the British economy is in good shape, even without the euro. The United Kingdom has the sixth largest manufacturing sector in the world and the eighth largest services sector. For this reason alone, no EU Member States should, in my opinion, be forced to introduce the euro. Fears about, for example, handing over sovereignty to the European Central Bank should be treated just as seriously as the price rises feared by consumers. Many millions of citizens have in fact found the euro to have inflationary powers, since it has been a decisive factor in the increased price of everyday necessities. Neither official statistics showing the contrary nor image campaigns will do anything to change that. Any EU country that is considering introducing the euro should as a general rule, in my view, always let the sovereign power, that is the people, decide.
(EL) Mr President, Commissioner, ladies and gentlemen, first of all I wish to thank the rapporteur, Mr Langen, and the members of the Committee on Economic and Monetary Affairs, for their positive report on the integration of my country, Cyprus, and of course of Malta into the eurozone. I also wish to thank Mr Almunia for the assistance he has given Cyprus all this time in achieving this objective. Despite the tight timeframe which the Commission allowed Parliament and despite the reactions voiced, Mr Langen has demonstrated a huge sense of responsibility, has circumvented procedural issues and, I repeat, has demonstrated his ability to get to the heart of the matter in his positive report. My thanks once again to Mr Langen.
The European Parliament is today rewarding Cyprus's long-term efforts to put its economy in order and converge with the indicators of the European Union. The European Parliament is giving the third institutional green light to the adoption of the euro in Cyprus. The adoption of the euro in Cyprus will bring the euro to the Middle East and forge a monetary link between Europe and Arabia via Cyprus. The monetary area of the European Union will extend from Brussels to the far end of the Eastern Mediterranean. Cyprus has always had a strong economy; even during the difficult years after the military invasion and the occupation of the north of Cyprus by Turkey and the loss of its basic economic resources, it has managed to develop a strong economy. Thus, everything that needs to be done by 1 January 2008 on the part of Cyprus for full economy integration and convergence will have to be done and you can be sure that it will be done. As far as Eurostat's comment on the provision of imperfect data is concerned, Mr Almunia's clarification satisfies us.
I trust that by 1 January 2008 the necessary basis will be in place for a proper resolution of the Cyprus problem and for Cyprus to reunite politically, socially and economically, so that the euro becomes the currency of all Cypriots, both Greek and Turkish alike. The European Union has an obligation to take an initiative in this direction.
(FR) Mr President, Mr Gloser, Commissioner, this is actually the fourth time that the European Parliament has been called upon to make a decision on the euro area, in its initial setting up or on the occasion of its enlargements. The issue of the euro is no small matter for our fellow citizens: it is, in their hands, one of the European Union's most valuable assets.
Since last year, however, since the opening of the debate on the accession of Lithuania, we have had the impression that it has become a debate from which any political issue must be removed and where only purely technical arguments can be raised.
In this debate, the European Parliament is asking to be able to come to a decision of this kind in the normal way. For that to happen, like any other institution, it needs time. That is the spirit of the letter that our President sent to the Presidents of the other two institutions. The answer we have received from the President of the Commission springs from a spirit of cooperation and conciliation, we appreciate that. On the Council's part, it is a work in progress. We need to go beyond that, Mr Gloser. We need you to show the same spirit of consultation and conciliation as the Commission, otherwise we shall find it difficult to carry on in this way.
Beyond the technical arguments, I should not want the whole of the discussion to take place without at any time our raising the problems of governance of the euro area. What situation are we in today, after all, with two countries that have a permanent opt-out clause and countries that have to sign up and belong to this area, without at any time our questioning the governance of the area?
We are approaching the time when rotation of the authorities of the European Central Bank (ECB) takes place. It is a mechanism that we have criticised here, in this Parliament, and that, I think, we continue to criticise. We think also that the functioning of the Eurogroup is not quite satisfactory and that we must do even better.
Tomorrow we shall have the accession of Slovakia and then after that, until 2012, our timetable will be noticeably lighter. Let us take advantage of this time to improve the governance of the euro area, otherwise our fellow citizens will no longer have confidence in their own currency, the geographical extent of which is being enlarged without first of all improving its functioning.
With your permission, Mr President, I shall say a word finally about the inflation criterion. I know that this criterion was defined in 1992, at a time when Europe was very different from what it is now. If, however, we want to revise the Maastricht criteria on a strictly economic basis, independently of any political conditions which would allow this debate to be reopened, then there are other aspects of the Maastricht criteria that ought to be revised.
Mr President, the eurozone is another important institution, bringing European nations closer to each other and further connecting our people's wellbeing and prospects in the common future of a united Europe.
For this reason, the citizens I represent as a Cypriot MEP rejoice at the decision of the Committee on Economic and Monetary Affairs to approve the Commission's proposal to proceed with the adoption of the euro by Cyprus on 1 January 2008.
I of course note with regret that paragraph 7b of the report's explanatory statement somewhat erroneously states that the Cypriot Government has infringed the provisions of Regulation (EC) No 501/2004 of 10 March 2004 on providing Eurostat with full information on quarterly accounts for general government.
Yesterday, I wrote to the Cypriot Finance Minister and to the Commission on this subject. I welcome the speedy correction made by Commissioner Almunia, both to me in writing and here this morning. I wonder whether it would also be possible for a suitable correction and clarification to be made in the report, even at this late stage. I should appreciate the assistance of the rapporteur in doing this.
Cyprus's adoption of the euro will, in addition to everything else, have two further beneficial effects. Firstly, it will bring Turkey closer to Europe as, on a practical level, the euro will replace the Turkish lira as the currency used in the Turkish-occupied northern part of Cyprus.
Secondly, it will bring Europe closer to the United Kingdom, as the euro will be the currency used by the civilian population living in the two British colonies in Cyprus, Akrotiri and Dhekelia. In these areas, the pound - albeit the Cyprus pound, a colonial version of the mighty British pound - will be replaced by the euro. These colonies will be the first official British territory on which the euro will be the currency of general use. In the future, the euro may even gradually extend from the colonies to the British mainland, undoubtedly to the joy of all the British MEPs in this House, of whom, incidentally, I do not see many.
In conclusion, I call on all my colleagues to support this report and I take this opportunity to extend an invitation to you all to visit Cyprus in 2008, to enjoy Cypriot hospitality and to spend your euros freely in the sun.
(DE) Mr President, ladies and gentlemen, I will confine my remarks today to the procedure and will not comment on the many other points that have been addressed. In terms of substance I can quite frankly echo Mr Langen's assessment of Malta and Cyprus and his comments on Parliament's approval.
I will therefore concentrate on the procedure. Here I will simply take the words of the Minister of State, Mr Glosar, as my starting point. He said that we should not primarily consider the procedure. There was talk of sympathy, requests and considering. For the next procedure I should like to say: we will sympathetically consider Council and the Commission's requests to make our decisions quickly. Next time, however, we will also use the procedure that Parliament provides for such matters. We fully understand the Council's constraints with its meeting schedule. The Commission's constraints too, and the 1 January deadline: all of these things are well understood in Parliament. However, if there is no understanding the other way round, that we in Parliament also have a particular procedure and that we are now unable, and not for the first time, to observe one of the basic rules of that procedure properly, for example the translation deadlines, then next time round there will be consequences.
We can therefore only press for an appropriate agreement to be adopted between the institutions. Otherwise the Council would have to see to it that Parliament were no longer consulted in the future. It has of course been mentioned that this is enshrined in the relevant Treaty, and if it is enshrined in the Treaty then it has to be respected. The German Foreign Office and all European foreign ministries have made repeated attempts to stop Parliament becoming too powerful. This, however, applies to other fields.
Nevertheless, one area that is very important to me is data provision. That is why we in Parliament want to have sufficient time to deal with this. We have seen what happened with Greece and Hungary. We hold the Commission responsible for guaranteeing that the data on which the decision for an accession is based is also scrutinised as thoroughly as possible, so that we can assume that it is correct. I need only refer to the comments of the Hungarian Finance Minister, who, following what happened in Hungary, publicly philosophised about the various possibilities that are actually open to a finance minister when supplying data to Brussels. The ECB President, Mr Trichet, has also pointed out that collecting data in the European Union is problematic.
For us it is crucial that the Commission does not pass the buck to Eurostat in such cases but that it takes responsibility itself. However, we should also like to strengthen the Commission vis-à-vis the Member States. It is unacceptable that the Commission should have to comply with such requests when the Member States continue to use all of the means at their disposal to restrict the Commission's supervisory powers in areas where they really do need to be exercised.
(MT) Thank you Mr President, today's vote is a significant one for Malta, because aside from the important and legitimate arguments that have been put forward regarding when would have been the best time to adopt the euro, there is, notwithstanding, a political consensus and a commitment to ensuring that the changeover happens on 1 January 2008. Once the European Commission has accepted the statistics and methodology put forward by the Maltese authorities, then these will be accepted by all European authorities when the same basis is used by successive governments.
In the next few years, considerable work will have to be carried out on the sustainability of the public finances if the Maastricht criteria are to be complied with. As both the Commission and the European Central Bank have stated, the Maltese Government has, until now, resorted to the one-off sale of public assets, while continuing to add fiscal pressure, mainly on the workers and the middle class. This is not sustainable. The National Committee is doing a good job in preparing for the changeover to the euro, but more has to be done to directly involve consumer representatives in fighting the perception that the euro will lead to a higher cost of living. More basic information needs to be given, including information on interest rates. The 'FAIR' initiative, which allows individual businesses to enter into agreement on dual pricing, should be praised. However, currently little more than half of Maltese and Gozitan enterprises have taken part in this scheme. I strongly urge those other businesses that have not as yet joined this initiative to do so, without delay.
Let us make a success of the changeover to the euro, although one must not be fooled into thinking that this will solve the country's economic problems. The solution to these is to be found within ourselves. In recent years, Malta's Gross Domestic Product has fallen from 78% to 71% of the European average. The progress registered in this period came mostly from large bank profits and government projects with direct expenditure. This kind of policy will become extremely limited in view of the convergence criteria. Meanwhile, the sectors that ought to be drivers of our economy, such as tourism and manufacturing, have gone downhill. This was clearly proven by the economic and social shock that hit our country yesterday, when 570 persons lost their job in one day, due to the closing down of the VF factory. This is why a national effort is needed that genuinely favours competition in these areas.
Mr President, I also have to apologise to my Cypriot and Maltese colleagues for spoiling this historical moment of accession to the eurozone with this debate on our institutional problems with dealing with accession issues. However, it does not take anything away from our support for their adoption of the euro and for both Mr Langen's reports.
We did not want to burden the accession of these two countries with the issue of the future procedure, but I hope that we can come to an agreement with the Commission and the Council today to ensure that, in future, there is a better procedure and a more serious opportunity for Parliament to give its opinion on this issue.
That is why we have drawn up this non-legislative motion for a resolution on the procedure. We would like to be invited to meet with the other two institutions to produce an interinstitutional agreement on several issues, which are listed in our motion for a resolution. This text calls for a pre-announcement system, whereby those Member States wishing to accede notify us in advance so that we can begin studying the situation, and concerns the assessment of the quality of the statistics and data provided.
My last point concerns the scheduling of the dates for the formal procedure. We recognise that everything has to take place in a very short period of time. However, if we are better prepared then we will have a better opportunity for serious discussion.
The Commissioner said that he was willing to sit together with us to conclude an interinstitutional agreement of this kind. I would like to ask Mr Gloser to give us that commitment as well, on behalf of the Council, the German Presidency and future presidencies.
(ES) Mr President, Commissioner, ladies and gentlemen, Cyprus and Malta's request that its degree of convergence be assessed was presented less than two years after it joined the exchange rate mechanism, on 2 May 2005, and the reports of the European Central Bank and the Commission have been presented according to the same pattern as the reports requested by Greece, Lithuania and Slovenia.
Though it is always useful to improve the processes for enlarging the euro zone and improve the European Parliament's involvement, my central message is addressed to our fellow citizens from Cyprus and Malta, so that they may hear our view that Cyprus and Malta can join the euro zone and must be able to enjoy all the advantages of the monetary union from the beginning of next year.
This enlargement of the euro zone will be a significant step in the process of European integration. For the first time since reunification, the majority of Member States of the European Union will be part of the euro zone.
President-in-Office of the Council. - (DE) Mr President, Commissioner, ladies and gentlemen, let me express my warm thanks to you, Mr Langen, for the two parts of your contribution as rapporteur. You recommended the entry of Malta and Cyprus into the eurozone in spite of the reservations about the time factor which you expressed in the second part of your remarks. It is important that we should be able to achieve this within the various time limits, as Commissioner Almunia said before. Both countries need a certain amount of time to prepare for this step so as to ensure that the people of Malta and Cyprus do not ultimately bear the brunt of an excessively long drawn-out preparation process.
I would like to re-emphasise that the European Council indicated to the President of the European Parliament that a difficult situation obtained and that time might be too short. Let me also deal with the question of what is feasible, of what can still be done before particular official deadlines. The timetables have been laid down. We cannot deviate from them, because provisions of the EC Treaty are involved. The other question is to what extent, in the consultations between Ecofin and your committee, you are receiving the information you need in order to monitor the situation continuously and thus to be prepared. Another question concerns the extent to which you are being given advance copies of reports from the countries that have applied for membership.
May I also say this in response to various questions that have been asked in the course of the debate here: on the one hand, many things are prescribed, but in areas where changes may be possible - and this was explained by Mrs Merkel in her letter to Mr Poettering and was also referred to by the President of the Commission - if we are to recognise these possibilities we must remain engaged in the discussion through appropriate proposals from the Commission. In all other respects, it is a matter of awaiting developments. I therefore hope you will appreciate that I cannot make any promises today on behalf of the Council in respect of this item.
Member of the Commission. (ES) Mr President, Mr President-in-Office of the Council, ladies and gentlemen, in this final speech in the debate I would like once again, on my own behalf and on behalf of the Commission, to congratulate Cyprus and Malta on the efforts they have made to bring us this far and on the efforts they are making to introduce the euro successfully, both for their economy and for their citizens.
I believe that this demonstrates once again that the euro zone is not a closed club and that joining the euro is not just an obligation for the Member States, but an excellent opportunity for those who wish to share the single currency with 318 million other Europeans and for the countries that already belong to the Economic and Monetary Union.
I therefore believe that it is a good decision to support the entry of Cyprus and Malta into the euro, as Mr Langen's report does.
I would like to make two comments on compliance with the criteria. In his speech, Mr Langen called into question the way in which Cyprus and Malta fulfil the criteria or the way in which the Commission's convergence report has assessed the compliance with those criteria.
I must say that the abrogation of the excessive deficit procedure for Malta, which took place at the last Ecofin Council on the proposal of the Commission, is a necessary condition in order for Malta to fulfil the Maastricht criterion on this point and the Commission's convergence report of 16 May said that, if the Ecofin Council approved the abrogation of the excessive deficit procedure, Malta would comply. We have done that in order not to delay the convergence report, because if not we would have had to wait until 5 June in order to publish the convergence report and you would have had even less time to debate it.
The assessment of compliance conditional upon definitive approval is therefore intended to help the work of Parliament and the Council, not to hinder it.
So to the figures: Cyprus and Malta's deficit and debt figures notified within the context of the excessive deficit notification procedures that take place twice a year, on 1 April and 1 October, are as reliable - having been analysed by Eurostat, which published its opinion on 23 April - as those of the other Member States. Eurostat has no reservations regarding the deficit and debt figures notified.
There is no foundation for calling into question the figures for Cyprus and Malta and not calling into question the figures for France, Italy, Spain, Portugal, Germany, Sweden, Denmark or any other Member State. No foundation whatsoever.
There are difficulties with other figures: there are difficulties with the quarterly financial account figures in the national accounts, with the unemployment figures at this time of the enquiry into the German workforce and with the French figures, but that is everyday statistical work, and if Parliament wants to give Eurostat more resources, they will be welcome. If Parliament wants to support the work of Eurostat, the honourable Members know that I, as the Commissioner responsible for Eurostat, am always grateful for Parliament's support of the Commission and of Eurostat, but I do not wish there to be any doubt about the validity and the quality of the figures on the basis of which we are assessing whether Cyprus and Malta fulfil the convergence criteria.
With regard to the procedures, I wish to address you directly, Mr Langen. The Commission is not marginalising Parliament or hindering its work in this debate in any way, and it has no desire or reason to do so. Quite the opposite, and I have expressed, and President Barroso has also done so in his letter, the Commission's and the Commissioner for Economic and Monetary Affairs' total willingness to work with you.
I would like you to listen to me, Mr Langen, because I am telling you and I am repeating what the President of the Commission said in the letter to Mr Poettering and what I said on 7 June in the Committee on Economic and Monetary Affairs in your presence - we are entirely willing to share information with you and to forward any information available. But what you cannot ask of the Commission is that it take the view that a country has definitively fulfilled the deficit criterion when the Council has not yet abrogated the excessive deficit procedure. Next year, if Slovakia presents a request, we are going to have that problem again, because Slovakia is currently under an excessive deficit procedure that can only be abrogated - in the event that that abrogation is appropriate once the definitive figures for the 2007 budget have been validated by Eurostat.
We are not therefore going to be able to anticipate, and nor is the Ecofin Council, the decisions on abrogation of the excessive deficit procedure for Slovakia before the time of year that Malta's excessive deficit procedure has been abrogated.
We can anticipate the convergence report by saying that, if the Ecofin Council approves the derogation, Slovakia will fulfil the criterion. That is a hypothesis. We cannot say in February that Slovakia fulfils the deficit criterion, however, when the abrogation can only be approved in May or June of next year. Likewise, we cannot carry out a rigorous assessment - and you are right to demand that we carry out a rigorous assessment - of whether countries fulfil the Maastricht criteria, the convergence criteria, before we know the spring economic forecasts in May 2008, which cannot be approved or published beforehand by the Commission and its services, because if we anticipate the spring forecasts they will be winter forecasts and they will not provide a view of the economic situation and the economic data for the spring.
I therefore wish to make it clear to this Parliament that next year's convergence report cannot be anticipated before May. The Commission, Parliament and the Council must therefore talk and agree on a way in which we can work rigorously, coherently and cooperatively in order to come to correct decisions that enable all of us to work rigorously and take decisions at the appropriate time so that the citizens of the next countries to join the 13 current members of the euro zone do not suffer the consequences of a belated decision and of a lack of preparation for the introduction of euro notes and coins.
This is the Commission's attitude and conviction. There should be an agreement amongst the three institutions. That is desirable. It makes no sense that, for each enlargement of the euro zone, we should be discussing the procedures rather than the countries that are entering and the beneficial consequences for their citizens. We must resolve this problem, but we will only resolve it by maintaining an attitude of cooperation amongst the three institutions and taking account of the objective limitations with which the institutions must take this decision.
rapporteur. - (DE) Mr President, I must come back to Commissioner Almunia's last remarks. I am rather disappointed at the way he interpreted rather than faithfully representing what I said.
Firstly, I did not say that the data from Cyprus and Malta were worse than those from the other countries. Indeed, in the cases of Portugal, Hungary and Greece, the Commission sold us bad data as good. That is a fact. Secondly, it is not a matter of us attacking specific countries but of the Commission taking responsibility. Thirdly, on 3 May 2007, the Commission presented to the European Parliament and the Council document COM(2007)230 - the quality report on quarterly financial accounts for general government. That document found fault with Slovenia, Malta and Cyprus. No more and no less than this is set out in the explanatory statement of my report.
Member of the Commission. (ES) Mr President, Mr Langen, with regard to the last aspect, I would say once again that it is clear that, with regard to these quarterly accounts, the Commission and Eurostat are asking a number of countries, including Cyprus and Malta, to supply information, to improve it and to supplement it. I would repeat, however, that these statistics are not relevant in terms of assessing whether or not a country fulfils the convergence criteria. There are thousands of statistics, many series of statistics that the countries have to send to Eurostat, which make up the statistical apparatus of the European system of statistics. Those statistics, however, which are incomplete and deficient in the case of Cyprus and Malta, are not the statistics which we have used and which we must use in order to assess the convergence criteria. They are different statistics.
With regard to your previous comment, Portugal, Italy, France, Greece, Hungary and many other countries have received revisions from Eurostat of the GDP figures, deficit figures, debt figures and many other factors. We are clearly talking in particular about deficit and debt, however.
You, Mr Langen, and all of the honourable Members, know that these revisions have taken place and you know that the figures that we are using thanks to the work of Eurostat and of the Commission, work that has improved considerably over the last three years, are now more realistic and more in tune with reality. Together with the Council you have approved a Regulation that provides for better instruments and more capacities for revising the figures that Eurostat receives from each Member State. We thank you for the support that Eurostat has received and which is enabling it to produce work of a higher quality than it previously produced, and if I, as Commissioner responsible for Eurostat, need new legislative instruments for improving the quality of its work, I shall ask you for it.
I can tell you today that, if I compare the credibility and quality of the Member States' budget, deficit and debt figures with which I had to work three years ago, then things have clearly improved in that respect, and that is something we should all welcome. Please do not blame the Commission for doing its work properly by offering you and everybody else better deficit and debt figures.
(FR) Mr President, I invite Mr Langen and all his colleagues to take part as actively as today in the discussion in the Committee on Economic and Monetary Affairs, when we apply ourselves to improving, in the scope of the discussion currently in progress, for example, the way that Eurostat functions, and when we adopt texts about which the Commissioner has just spoken, which should make it possible to improve the governance of Eurostat. At these times I do not see you.
I should like to ask Mr Gloser if he is willing to commit himself, on behalf of the Council and in the spirit of Mr Barroso's reply to Mr Poettering, to sitting round a table with us in order to reach an agreement on a common timetable for all three institutions when the time comes to consider a new request for accession to the euro area.
President-in-Office of the Council. (DE) We have heard in the debate what options exist. The Commissioner and Mr Barroso have made proposals. The task now is to sit down together and clarify what is still possible within the existing Treaty provisions. We should use the available time for that purpose.
I have received, in accordance with Rule 103(2) of the Rules of Procedure, a motion for a resolution to wind up the debate.
The debate is closed.
The vote will take place tomorrow, Thursday 21 June 2007.
in writing. - The Maltese public's support will also be influenced by the impact of eurozone membership on ordinary citizens, the business community and the economy itself. Three major factors stand out. The first is the success of the transition. After perhaps a low start, preparations seem to be gathering pace and no doubt it is imperative that consumers and operators keep tight control of the process.
So far we have tended to hear only about the pros, in terms of the benefits to Maltese consumers when they travel abroad, the improved competitiveness of Destination Malta for tourists, lower transaction costs for businesses engaged in intra-EU trade, and so forth. But we have heard very little about the potential disadvantages.
On the one hand, Malta needs to adapt to policies, adjustment mechanisms, and measures taken by the European Central Bank, such as on interest rates and monetary aggregates, that will strongly influence our destiny. On the other, our fulfilment of the membership criteria cannot rely on the results of a crash economic diet but must be based on sustainable economic policies that ensure that we do not infringe the rules.
in writing. - I am interested to see that more countries, the latest now being Cyprus and Malta, are choosing the join the euro, which makes Britain's position look increasingly conspicuous.
Bearing in mind that the euro is rapidly establishing itself as the world's strongest currency and has now displaced the US dollar as the main denomination for world trade, accounting for 45% of the global market compared to 37% for the dollar, it is becoming increasingly clear that for the UK, staying out means missing out.